         Case 1:14-cr-00591-CCB Document 159 Filed 08/13/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                    :
                                            :
       v.                                   :     Criminal No. CCB-14-0591
                                            :
ANGELA M. BLYTHE,                           :
      Defendant.                            :
                                        ooooOoooo

                   GOVERNMENT’S RESPONSE TO
     DEFENDANT'S MOTION TO MODIFY CONDITIONS OF SUPERVISION

       Comes now the United States of America, by and through Robert K. Hur, United States

Attorney for the District of Maryland, and Joyce K. McDonald, Assistant United States Attorney,

and responds to Defendant's Motion to Modify Conditions of Supervision. ECF 157.

       The government has consulted with the Probation Officer responsible for supervising Ms.

Blythe. The Probation Officer stated that their policies against permitting those on supervised

release from taking on additional indebtedness require her to oppose this request. The

government opposes this request as well. Ms. Blythe is making only nominal payments on her

restitution obligation; Ms. Blythe is current with her nominal payments of $100 per month. The

government also does not support Ms. Blythe creating additional debt at this time.


                                                    Respectfully submitted,

                                                    Robert K. Hur
                                                    UNITED STATES ATTORNEY

                                             By:    ________/s/___________________
                                                    Joyce K. McDonald
                                                    Assistant United States Attorney




                                                1
         Case 1:14-cr-00591-CCB Document 159 Filed 08/13/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

   I hereby certify that the Government’s Response to Defendant's Motion was served through

the electronic filing system.



                                                  ____/s/______________
                                                  Joyce K. McDonald
                                                  Assistant United States Attorney




                                              2
